Citation Nr: 1142486	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome and degenerative joint disease.  

2.  Entitlement to service connection for a low bowel disorder, to include hemorrhoids.    

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals, gunshot wound (GSW), left lower leg.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1976 to August 1994.  The Veteran's period of active duty from September 1, 1994 to March 31, 2003 is a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing was held on June 11, 2009, before the undersigned.  A transcript of the hearing is in the claims file.

The record reveals that the Veteran submitted additional evidence directly to the Board following the most recent supplemental statements of the case.  However, the submitted evidence, consisting of private treatment records, pertains to the Veteran's sleep apnea, which is not currently on appeal.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for Gulf War Syndrome, to include sleep apnea and sinusitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right carpal tunnel syndrome and degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence of record shows that the Veteran does not have a current disability of the lower bowel, to include hemorrhoids.  

3.  The residuals of the GSW, left lower leg, are well-healed, do not result in neurological or muscle impairment, do not exceed 144 square inches, are not associated with soft tissue damage, and do not limit the function of the affected part.  


CONCLUSIONS OF LAW

1.  A low bowel disorder, to include hemorrhoids, was not incurred in active duty.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected residuals, GSW, left lower leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the appellant with a complete notification letter in October 2005.  Although the letter was not sent prior to the initial adjudication of the claims, the Veteran was given an opportunity to respond following this notice and the claims were subsequently readjudicated in the October 2007 Statement of the Case (SOC) and the August 2011 Supplemental Statement of the Case (SSOC).    Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the requirements with respect to the content of the notice were met.  The RO informed the Veteran in the October 2005 letter about the information and evidence that is necessary to substantiate his claim for service connection.  The letter stated that in order to establish service connection the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The October 2005 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The October 2005 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date.  The March 2006 letter informed him that a disability rating was assigned when a disability was determined to be service- connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how effective dates were determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  The Board notes that the March 2006 letter was sent after the initial adjudication of the claims.  However, the Veteran was given an opportunity to respond and the claims were readjudicated by the October 2007 SOC and the August 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  In light of the above, the Board finds that all notification requirements have been met.

With respect to the Veteran's claim for a higher initial disability rating for residuals, GSW, lower left leg, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, in this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for residuals, GSW, lower left leg.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans' Claims ("Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board recognizes that the October 2009 remand requested that the RO obtain all relevant medical records of treatment that the Veteran received for the disorders at issue since August 2004.  The record shows that the RO requested and associated the updated VA treatment records with the claims file.  In addition, the Veteran was sent a letter in June 2011 requesting that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each health care provider that has treated him since August 2004.  The Veteran did not submit any private treatment records or the VA Form 21-4142 and did not request that VA obtain identified records on his behalf.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that the RO complied with the October 2009 remand directives and a remand to secure any additional records is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded VA examinations in August 2004 and December 2009 wherein the Veteran's complaints of a low bowel disorder to include hemorrhoids were addressed.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports show that the examiners performed physical examinations of the Veteran, considered the Veteran's reported symptoms, and noted that the Veteran did not have any current evidence of hemorrhoids.  With respect to any low bowel disorder, the December 2009 VA examiner explained that the etiology for the abdominal pain that occurred once or twice a year was undetermined.  The examiner asserted that no precise diagnosis could be provided based on current findings.  He asserted that since the Veteran only had pain a couple of times per year, lasting only an hour or two and no significant problem with his bowels, that this was not a significant problem and a diagnosis could not be established.  In light of the above, the Board finds that the August 2004 and December 2009 VA examinations are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board acknowledges that the VA examiners did not provide medical opinions as to the etiology of the Veteran's reported low bowel disorder and hemorrhoids.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that a medical opinion is not required in this case as the December 2009 VA examiner explained that the Veteran did not have a current disability related to a low bowel disorder.  The Board finds that the December 2009 VA examiner's opinion is persuasive as the examiner examined the Veteran and considered the Veteran's reported symptoms.  Moreover, the VA treatment records are absent for any diagnosis or treatment related to the bowels.  The Board notes that the September 2007 VA examiner listed a problem of abdominal discomfort, but again, the examiner did not diagnose the Veteran with a disability related to a low bowel disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that a medical opinion is not required.  With respect to hemorrhoids, the Board notes that the Veteran was treated for hemorrhoids in 2003, prior to filing his claim for service connection.  However, since filing his claim, there is no evidence of hemorrhoids.  Indeed, on all examinations, it was noted that there was no current evidence of hemorrhoids.  The Board is aware of the case of McClain v. Nicholson, wherein the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence does not reveal any evidence of hemorrhoids since the Veteran filed for service connection and the Veteran himself testified that he did not have hemorrhoids since filing his claim for service connection.  See hearing transcript.  Accordingly, the Veteran does not have a current disability and, therefore, it is not necessary to obtain a medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Finally, the Board finds that the December 2009 VA examination substantially complied with the October 2009 remand directives.  In the October 2009 remand, the examiner was requested to provide a medical opinion as to whether it is at least as likely as not that any low bowel disorder and/or hemorrhoids were related to active duty.  Although the examiner did not express an opinion, as explained above, such a medical opinion is not required since the Veteran does not have a current disability.  Therefore, the examination substantially complies with the October 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Veteran was afforded VA examinations in August 2004, December 2009, and July 2011 with respect to his service-connected residuals, GSW, left lower leg.  The Board finds that the VA examinations are more than adequate, as the reports were predicated on physical examinations of the Veteran and addressed the rating criteria that are relevant to rating the service-connected residuals, GSW, left lower leg.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Board finds that the December 2009 VA examination and July 2011 VA examinations substantially complied with the October 2009 remand directives.  The Board recognizes that the October 2009 remand instructed the VA examiner(s) to specify which muscle group was affected by the GSW of the lower left leg and the severity of the muscle injury.  The December 2009 VA examiner noted that there was no loss of muscle mass and no muscle impairment.  In addition, the July 2011 VA examiner explained that there was no nerve or vascular injury and no loss of muscle tissue.  Although the examiners did not address the location of the muscle group or the severity of a muscle injury as requested by the October 2009 remand, the VA examiners determined that the Veteran's service-connected residuals, GSW, left lower leg, did not affect the muscle.  Therefore, the examiners need not determine the location of the muscle group or the severity of the muscle injury because the muscle is not affected.  Thus, the Board finds that the VA examinations substantially complied with the October 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low bowel disorder to include hemorrhoids.  

During the June 2009 hearing, the Veteran stated that he has not had any problems with hemorrhoids in years and that he had zero since he claimed service connection.  With respect to the claimed low bowel disorder, he asserted that he had pain many times and that a private physician told him that he had a lower bowel syndrome.  Yet, the Veteran also testified that he did not know whether he had a diagnosis.  

The Veteran was afforded a VA examination in August 2004.  Regarding the hemorrhoids, the Veteran stated that they were discovered in either 2002 or 2003.  He had no problems with them presently.  They were found when a colonoscopy was done.  He is on no medications for them.  The Veteran reported that he had pain in the lower abdomen at times.  He stated that the cause was not known.  He claimed that his doctors worked it up and called it lower bowel syndrome.  He stated that when the pain comes on, it was an 8/10 and lasted for 1/2 hour to 1 hour.  On examination of the abdomen, the examiner noted the Veteran's reported history of having lower abdominal syndrome with pain in the lower abdomen for several years.  He stated that several tests have been run including colonoscopy and barium, which were normal.  Examination of the abdomen was soft with normal bowel sounds.  There were no masses, no tenderness, and no bruits.  

The September 2007 VA examination report shows that the Veteran reported experiencing abdominal discomfort since 1991.  The Veteran stated that he had intermittent abdominal discomfort.  He does not take any medications for this condition.  He reported that an abdominal study was done in the past for further evaluation of this condition without any specific findings being noted at the time.  Currently, he was under the care of a gastroenterologist who he reported may consider him for specific treatment of his condition when and if needed.  The examiner listed a problem of abdominal discomfort.  

The December 2009 VA examination report shows that the claims file was reviewed.  The examiner noted that a VA examination of August 2004 mentioned that the Veteran had hemorrhoids in 2002 or 2003 but that he had no symptoms.  The Veteran reported that he experienced lower abdominal pain in 1992.  He stated that he had a barium enema, which was normal.  He was started on Elavil after release from service around 2000 or 2001.  He had blood in the stool around 2001.  He mentioned that he was told in 2001 that he had hemorrhoids.  He did not have any hemorrhoidal surgery.  He has lower abdominal pain about twice a year, lasting for about an hour or two.  When this happens, he sits down and rests.  He has normal bowel movements.  He has no history of constipation or diarrhea.  He has no blood in the stools.  It does not throb.  Once or twice a week, he may have itching or burning.  He does not notice any blood.  He did not have any abdominal surgery.  Examination of the abdomen reveals that it is soft, with no rigidity, and mild discomfort in the hypogastrium.  Abdominal bruits were present.  On rectal examination, there were no visible hemorrhoids, no tenderness, no fissures, and no bleeding.  The examiner determined that there were no hemorrhoids on examination.  The examiner noted the Veteran's complaint of abdominal pain.  However, the examiner explained that no precise diagnosis could be provided based on current findings.  The examiner noted that the Veteran was treated for recurrent abdominal pain in service.  However, no specific diagnosis was established.  Since he only had pain a couple of times a year lasting only an hour or two and no significant problem with bowels, this was not a significant clinical problem and a diagnosis could not be established.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Although the Board has considered the Veteran's reports of pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's personal assertions that he suffers from lower bowel syndrome.  The Veteran is competent and credible to attest to the fact that he experiences abdominal pain.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). However, the Veteran is not competent to provide a diagnosis of lower bowel syndrome.  Although the Veteran stated that he was told by a private physician that he had lower bowel syndrome, he has not submitted any records or identified any records regarding this reported diagnosis.  Furthermore, the Board finds that the December 2009 VA examiner's opinion is more persuasive than the Veteran's unsubstantiated statements.  The December 2009 VA examiner reviewed the evidence, examined the Veteran, considered the Veteran's reported symptoms and concluded that the Veteran did not have a current disability involving the bowels.  Thus, although the Veteran may be competent and credible to attest to his symptoms, the most persuasive evidence of record consisting of the December 2009 VA examination report, demonstrates that the Veteran does not have a current lower bowel disorder.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In addition, the Board acknowledges that the presence of hemorrhoids may potentially be capable of lay diagnosis.  See Jandreau, id.  However, the Veteran himself testified that he has not had any hemorrhoids since before filing his claim for service connection.  Indeed, the VA treatment records are absent for any complaints or documentation related to hemorrhoids and there have been no hemorrhoids found on current examination.  Thus, the Board finds that the Veteran does not have a current disability of the lower bowels to include hemorrhoids.  

In conclusion, the Veteran has not been shown to have a current disability.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low bowel disorder to include hemorrhoids.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low bowel disorder to include hemorrhoids is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

Residuals, GSW, left lower leg

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of the Veteran's appeal, the rating criteria for scars was revised effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim for an increased rating in prior to the revision and did not request consideration of the new rating criteria, only the rating criteria effective prior to October 23, 2008 apply to this case.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

The next criteria, that of Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 10 percent for residuals, GSW, left lower leg.  

For historical purposes, the service treatment records show treatment for a gunshot wound to the left lower leg.  The July 1982 clinical record shows that the Veteran was diagnosed with bullet wound, left leg and a compound fracture to the third metacarpal and proximal phalanx third finger.  He was hospitalized for 22 days.  It was noted that the Veteran was admitted to the hospital on July 11, 1982 because of injuries he sustained when accidently, upon closing a derringer .38 caliber pistol, one round was fired, striking the victim through the hand with the bullet lodging in the left leg.  The following morning, the Veteran was taken to the operating room where General Surgery extracted the bullet from the left leg and the Orthopedic Department took care of the injury to his left hand.  The Veteran was on limited duty due to range of motion in his finger and because the MP joint of his hand was markedly destroyed.  The August 1982 record noted that the left lower leg dressing was removed, the wound appeared clean with no sign of infection.  In another August 1982 clinical record, it was noted that the operation removed the foreign object from the left leg and debrided the wound.  The bullet fragment was removed from the soft tissues in the anterior tibial muscle.  

The Veteran was afforded a general VA examination in August 2004.  The x-ray report of the left lower leg revealed normal bone, joint, and soft tissue with no evidence of a fracture, dislocation, or bony lesions.  The claims file was not available.  On physical examination, the left lower leg had a 3 inch by 1/4 inch scar that was hypopigmented, well healed, and superficial.  There was no edema and no inflammation.  It did not affect the motion.  Range of motion findings of the left knee showed flexion to 120/140 degrees.  Ligaments and McMurray's test were within normal limits.  

The Veteran was afforded a VA examination in December 2009.  The claims file was reviewed.  It was noted that in July 1982, he had an accidental bullet wound to the left leg and a compound fracture to the third metacarpal and proximal phalanx third finger on the left side.  There was no fracture of the leg bones.  The examiner noted that the Veteran had an accidental gunshot wound to the left leg in 1982.  The bullet was removed.  He did not have any bony fracture, other than maybe a chip.  He mentioned it hurt when he presses or bumps into the area.  He had no redness.  He had no other symptoms related to this.  On physical examination of the left leg, there was an 8 centimeter, well-healed scar on the medial aspect of the mid left leg.  The scar was stable.  It was not adherent.  There was no keloid formation.  It was not tender.  There was no loss of muscle mass.  There was a slight irregularity of the underlying bone.  There was no neurological deficit.  The diagnosis was listed as scar and a mild bony irregularity, post GSW to the left leg without muscle or neurological impairment.  

The Veteran was afforded another VA examination in July 2011.  The examiner noted that the claims file review for the disability was completed at the time of the December 2009 VA examination.  The Veteran reported that he had a gunshot wound to the middle of the left leg in 1982.  He did not have any bony fractures other than maybe a chip fracture.  He mentioned that it hurts when he presses or bumps into the area.  He has no redness.  He has no other symptoms related to this.  The only time he has any pain is when something brushes against his left leg.  He has mild pain if he walks more than a mile or stands for several hours.  There is no spontaneous flare-up and there is no need to take any pain medications.  The question as to whether there is any additional limitation of motion or functional impairment during a flare-up is not applicable.  He mentioned that he did notice some fatigue after a long walk.  There was no history of tumors of the muscle.  On physical examination, there was a scar measuring 7 cm. by 1 cm. on the medial aspect of the middle of the left leg.  It healed well and was stable.  There was no keloid formation.  There is mild depression.  It was not adherent.  There was tenderness over the underlying bone.  There was no loss of muscle tissue.  The calf circumference was 37 cm. bilaterally.  There was no muscle herniation through the scar tissue and it did not involve a joint or the muscle.  Muscle strength in the left lower extremity is 5/5.  Touch sensation was normal in the left leg, but decreased over the foot.  Pain sensation was normal in the left leg and with increased tendency over the left foot.  The diagnostic test results of the left tibia and fibula were unremarkable.  The diagnosis was listed as residuals of gunshot wound to the left leg.  

During the June 2009 hearing, the Veteran stated that the residuals of his leg gave him some pain when he walks but that it did not affect his knee or ankle movement at all.  He stated that it affected him when he was climbing in and out of his trailer or truck because he drives an 18 wheeler.  The Veteran testified that the scar is painful only with pressure.  Again, he testified that it did not really affect the joints to his knowledge.  

The Veteran's residuals, GSW, left lower leg are rated as 10 percent disabling under Diagnostic Code 7804.  Prior to October 2008, a 10 percent rating was warranted under Diagnostic Code 7804 for superficial scars which were painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  As noted above, the July 2011 VA examiner noted that there was pain upon palpation of the scar and, therefore, the 10 percent disability rating is appropriate.  

However, the Board finds that the criteria has not been met for an initial disability rating in excess of 10 percent under Diagnostic Codes 7801, 7802, 7803, and 7805.  The scar is not associated with tissue damage, is stable, and well-healed.  The scar does not approach the area size required to warrant a disability rating in excess of 10 percent under Diagnostic Codes 7801 and 7802.  Furthermore, as the Veteran is already in receipt of a 10 percent disability rating, application of Diagnostic Code 7802 and 7803 would not result in the assignment of a higher disability rating.  Finally, there is no evidence that the scar has impacted the functioning of the affected part.  The Veteran himself testified that he had pain, but that to his knowledge, it did not affect the joint functioning of his ankle or knee.  Moreover, the August 2004 VA examiner noted that there was no limitation of motion.  The July 2011 VA examiner also stated that the residuals did not involve the muscle or joint.  Therefore, Diagnostic Code 7805 is not for application.   In light of the above, the Board finds that the evidence does not allow for a higher disability rating under the pertinent criteria.

The Board has also considered the Veteran's statements that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board recognizes the Veteran's complaints of pain, which are considered in his current disability rating of 10 percent.  The Board finds that the medical evidence of record is more persuasive as to whether the Veteran's disability warrants a higher disability rating in accordance with the rating criteria.  In this case, the evidence does not show that the Veteran's disability warrants a disability rating in excess of 10 percent and, therefore, the claim must be denied.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for service-connected residuals, GSW, left lower leg.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residual scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describe ratings for scars, but the Veteran simply does not exhibit those symptoms.  However, even if the schedular criteria were inadequate (as they manifestly are not), there is no evidence of any period of hospitalization.  Furthermore, the evidence does not show that the Veteran has marked interference with employment due to his disability.  The Board recognizes that the Veteran stated that he has pain when climbing in and out of his trailer as he works as a truck driver.  However, there is no indication that his condition creates marked interference with his employment.  While it is undisputed that the residuals, GSW, left lower leg affects his employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The Board concludes that there is nothing in the record to suggest that the disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a low bowel disorder to include hemorrhoids is denied.  

Entitlement to an initial disability rating in excess of 10 percent for residuals, GSW, left lower leg is denied.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In October 2009, the Board remanded the issue of service connection for right carpal tunnel syndrome and degenerative joint disease to afford the Veteran a VA examination.  The examiner was requested to express an opinion as to whether it is at least as likely as not that any right carpal tunnel syndrome and degenerative joint

 disease is related to active duty.  The record shows that the Veteran was afforded a VA examination in December 2009.  The examiner noted that the Veteran had a normal x-ray of the right wrist, but had minimal degenerative joint disease of the right hand.  The examiner listed a diagnosis of carpal tunnel syndrome, right, but explained that he did not find any specific evidence of findings or diagnosis of carpal tunnel syndrome in service.  It was noted that there was no arthritis of the right wrist, but the examiner did not address the etiology of the arthritis of the right hand.  It is well established that the Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that the December 2009 VA examination is inadequate for the purposes of this decision because the VA examiner did not provide a medical opinion with respect to the etiology of the Veteran's right carpal tunnel syndrome and degenerative joint disease of the right wrist and hand.  The Court has held 'that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders.'  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, 'the Board itself errs in failing to ensure compliance.'  Id.  Therefore, in order to comply with the October 2009 Board remand, the Board finds that a VA examination and medical opinion(s) are necessary for the purpose of properly deciding the claim on appeal herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of right carpal tunnel syndrome and degenerative joint disease of the right wrist and hand that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


